ACCEPTED
                                                                           06-15-00014-CV
                                                                SIXTH COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
                                                                      5/14/2015 4:37:27 PM
                                                                          DEBBIE AUTREY
                                                                                    CLERK

                     CAUSE NO. 06-15-00014-CV
__________________________________________________________________
                                                         FILED IN
                                                  6th COURT OF APPEALS
                    IN THE COURT OF APPEALS         TEXARKANA, TEXAS
     FOR THE SIXTH DISTRICT OF TEXAS, TEXARKANA      DIVISION
                                                  5/14/2015 4:37:27 PM
__________________________________________________________________
                                                      DEBBIE AUTREY
                                                          Clerk

     WILLIAM H. SCURLOCK            §
                                    §
     v.                             §
                                    §
     JOHN M. HUBBARD                §
__________________________________________________________________

                JOINT MOTION TO DISMISS APPEAL
__________________________________________________________________


                                     Cory J. Floyd
                                     Texas Bar No. 24049365
                                     cory@nortonandwood.com

                                     Cammy R. Kennedy
                                     Texas Bar No. 24079245
                                     cammy@nortonandwood.com

                                     NORTON & WOOD, L.L.P.
                                     315 Main Street
                                     Texarkana, Texas 75501
                                     Phone: (903) 823-1321
                                     FAX: (903) 823-1325

                                     ATTORNEYS FOR APPELLANT,
                                     WILLIAM H. SCURLOCK
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Appellant WILLIAM H. SCURLOCK, and Appellee JOHN

M. HUBBARD, who files their Joint Motion to Dismiss, and shows unto the Court

as follows:

      1.      Appellant and Appellee ask this Court to dismiss this appeal in light of

the fact that the parties settled their dispute subsequent to ADR held on March 24,

2015, and have entered into a written agreement that disposes of the dispute.

      2.      Appellant and Appellee agree to the filing of this motion to dismiss the

appeal in accordance with TRAP 42.1. See J.B.J. Distribs. v. Jaikaran, 744 S.W.2d
379, 380 (Tex.App.–Houston [1st Dist.] 1988, no writ).

      3.      Accordingly, Appellant and Appellee request for the Court to dismiss

this appeal and remand the cause to the trial court to effectuate the parties’ settlement

agreement. See TRAP 42.1(a)(2)(C).

      For reasons stated above, Appellant and Appellee request that this Court grant

this Joint Motion to Dismiss.




                                           1
Respectfully submitted:

/s/ Cory J. Floyd
Cory J. Floyd
Texas Bar No. 24049365
Email: cory@nortonandwood.com

Cammy R. Kennedy
Texas Bar No. 24079245
Email: cammy@nortonandwood.com

NORTON & WOOD, L.L.P.
315 Main Street
Texarkana, Texas 75501
Phone: (903) 823-1321
FAX: (903) 823-1325
ATTORNEYS FOR APPELLANT,
WILLIAM H. SCURLOCK

/s/Brent M. Langdon
Brent M. Langdon
Texas Bar No. 11902250
Email: blangdon@ldatty.com

Kyle B. Davis
Texas Bar No. 24031995
Email: kdavis@ldatty.com

LANGDON & DAVIS
625 Sam Houston Drive, Suite A
New Boston, Texas 75570
Phone: (903) 628-5571
FAX: (903) 628-5868
ATTORNEYS FOR APPELLEE,
JOHN M. HUBBARD




  2
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 14, 2015 a true and correct copy of the Joint

Motion to Dismiss was forwarded to the counsel below:

      Brent M. Langdon
      Kyle B. Davis
      LANGDON & DAVIS
      625 Sam Houston Drive, Suite A
      New Boston, Texas 75570
      Email: blangdon@ldatty.com
      Email: kdavis@ldatty.com

                                           /s/ Cory J. Floyd
                                           Cory J. Floyd




                                       3